Exhibit 10.1

 

[g123351kai001.jpg]

 

www.fcg.com

 

May 17, 2005

 

Mitch Morris

10817 Wellworth Avenue

Los Angeles, California 90024

 

Dear Mitch,

 

As we have discussed, FCG would like to provide you with a one year housing
expense accommodation in order to provide you with an additional opportunity to
settle in the Southern California area, and in order to make it more convenient
for you to spend time in the Long Beach corporate offices when you are not
otherwise traveling on business.  As you and I have discussed, this is an
important factor in how we are approaching our succession planning as a firm.

 

In recognition of this arrangement, we have agreed to the following:

 

•                                          FCG will reimburse or pay for your
moving costs associated with moving to your new residence in Orange County, CA. 
Moving costs will be handled per FCG standard policies in this regard.

 

•                                          Commencing on June 1, 2005 and for
each payroll period through May 31, 2006, FCG will include a gross amount of
$3,650 in your paycheck under an item titled “Housing Allowance.”  All of
amounts paid to you under this arrangement shall be less federal, state and
other applicable taxes and any authorized withholdings to the extent applicable
to such amounts.

 

•                                          If you terminate your employment with
FCG or FCG terminates your employment for “cause” at any time prior to June 1,
2008, you will repay certain amounts paid to you under this arrangement, which
amount shall be an adjusted gross net of any taxes based on your then-current
tax withholding status.  Any amounts repayable by you under the terms of this
provision shall be made in accordance with the following schedule: (i) 100% if
said termination event occurs prior to August 1, 2006; (ii) 75% if said
termination event occurs after August 1, 2006 and prior to June 1, 2007; and
(iii) 50% if said termination event occurs after June 1, 2007 and prior to
June 1, 2008.  No amounts shall be repayable if you remain employed through
June 1, 2008.  FCG is authorized to withhold all or a portion of any amounts
that may be due to FCG under this clause from any final paycheck, reimbursement
of expenses or payment of PTO balance as of your effective separation date.  To
the extent such withheld amounts are insufficient to pay the balance of amounts
due under this clause, you will pay the remaining balance due within ten
(10) days of your effective separation date from FCG.

 

•                                          If FCG terminates your employment for
other than “cause”, you will not be required to pay back any amounts paid to you
under this arrangement.

 

111 West Ocean Boulevard, 4th Floor, Long Beach, California 90802-4646

•

562/624-5200

562/983-9384 (Fax)

 

 

--------------------------------------------------------------------------------


 

•                                          You commit to be in the Long Beach
corporate office (or other corporate office in Southern California if FCG were
to relocate corporate headquarters) for a significant amount of your business
time that you spend in the Southern California area (except when visiting a
Southern California client).

 

•                                          This arrangement may only be modified
or extended by mutual agreement of you and FCG.

 

For purposes of this arrangement, “cause” is defined as (i) an intentional
material act of fraud or dishonesty in connection with your employment with FCG;
(ii) your conviction of or pleading guilty or “no contest” to any felony or any
crime involving moral turpitude or dishonesty; (iii) willful and material breach
of FCG’s policies or your Vice President agreement, which breach is not cured
within 30 days notice of such breach provided to you by FCG; (iv) intentional
and material damage to Company’s property; or (v) willful violation of any law
or regulation applicable to the FCG’s business, including any federal or state
securities laws. For purposes of this definition, your conduct will not be
considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in FCG’s best interest.

 

The arrangement described in this letter will not modify your status as an “at
will” employee, meaning that you or FCG can terminate your employment at any
time for any reason or no reason.

 

This letter may only be modified in writing by mutual agreement of you and FCG. 
This letter is binding on FCG and its successors and assigns.

 

If you have any questions, please feel free to contact me.

 

Sincerely,

 

FIRST CONSULTING GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Luther J. Nussbaum

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

AGREED:

 

 

 

 

 

 

 

 

 

 

Mitch Morris

 

 

 

 

 

cc:

Jan Blue, Vice President

 

 

2

--------------------------------------------------------------------------------